Citation Nr: 0916068	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-35 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed vertebral 
basilar insufficiency.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to June 
1988, and from February to March 1991.  

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of a February 2004 rating decision 
by the RO.  

The Board denied the claim of service connection in a 
decision promulgated in May 2007.  

In July 2008 pursuant to a Joint Motion, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's May 2007 decision.  The Court then remanded the 
matter to the Board for compliance with the instructions of 
the Joint Motion.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran of any further action required on his part.  


REMAND

The July 2008 Joint Motion found that while "VA obtained 
several medical opinions [June 2003, and February and 
December 2005] concerning the possible etiology of the 
Veteran's VBI [vertebral basilar insufficiency]...[t]he 
inherent problem with each of the medical opinions obtained 
by VA, and the Board's acceptance of those opinions to deny 
[the Veteran] service connection for VBI, is that the 
opinions were not adequate for rating purposes.  The Board 
erred when it relied on inadequate medical evidence to deny 
the Veteran's claim."  See page two of Joint Motion.  

The Joint Motion added that "an adequate medical examination 
that takes into consideration the in-service symptomatology 
and treatment, and all post-service treatment and 
symptomatology, which [might] be related to VBI" was 
required to "fulfill [VA's] statutory duty to assist [the 
Veteran] in the development of his claim by obtaining a 
medical opinion adequate for rating purposes.  See 38 C.F.R. 
§ 3.1599(c)(4)(i)."  See page five of Joint Motion.  

As such, in order to comply with the July 2008 Joint Motion, 
pursuant to this remand, the RO must afford the Veteran an 
appropriate VA examination to obtain a medical nexus opinion 
(etiology) concerning the Veteran's claimed vertebral basilar 
insufficiency.  This opinion must also "address whether it 
is at least as likely as not that the predromal (sic) stages 
of the Veteran's VBI had its onset while on active duty."  
Id.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to afford 
him the opportunity to submit any 
additional evidence to support the 
assertion that the claimed vertebral 
basilar insufficiency was due to disease 
or injury that was incurred in or 
aggravated by active service.  The 
Veteran should be informed that he should 
submit any additional medical records or 
other updated competent evidence to 
support his claim.  

2.  Then, the RO should arrange for the 
Veteran to be examined by a neurologist 
for the purpose of determining the nature 
and likely etiology of the claimed 
vertebral basilar insufficiency.  

The claim folder should be made available 
to the examiner for the purpose of 
review, and the examiner should indicate 
in his report that the claim folder was 
reviewed.  

This review should include addressing the 
VA examination reports and opinions 
prepared in June 2004 and in February and 
December 2005.  It should also include 
review of the January 2006 private 
neurological consultation completed by 
Dr. Ramachandran and any other competent 
evidence submitted in support of the 
Veteran's claim.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail.  
The VA should elicit from the Veteran and 
record a complete medical history, to 
include recitation of any manifestations 
or symptoms that the Veteran identified 
as representing the prodromal stage of 
the claimed vertebral basilar 
insufficiency in service.  

Based on his/her review of the case, the 
VA examiner should state an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or more likely) that 
the Veteran has current disability 
manifested by vertebral basilar 
insufficiency that had its clinical onset 
during his extensive active service.  

The VA examiner should provide a clinical 
rationale for his or her statement that 
includes a discussion both the medical 
and competent lay evidence considered in 
providing the requested opinion.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should so indicate.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for any VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

3.  To help avoid future remands, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken before returning the case to 
the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claim in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
must be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded 
the requisite opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to comply with an order of the 
Court, and to accomplish additional development and 
adjudication.  No opinion is offered regarding the merits of 
the claim.  

The Veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

